In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Levine, J.), dated June 28, 2002, which granted the defendants’ separate motions to change venue of the action from Kings County to Richmond County.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ separate motions to change venue. The plaintiffs improperly placed the venue of this action in Kings County, based on the location of a medical office that the defendant David Michael Herzog maintained in that county. Although Herzog maintained a medical office in Kings County, the defendants established that Herzog maintained his principal medical office in Richmond *802County, and that is where the alleged malpractice occurred (see CPLR 503 [d]; Castro-Recio v Rottenberg, 287 AD2d 532 [2001]; Shanahan v Klinginstein, 280 AD2d 464 [2001]). Since all of the parties also resided in Richmond County, the defendants are entitled to a change of venue (see CPLR 503 [a]; 510 [1]). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.